DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
obtaining ballistocardiogram (BCG) data from one or more sensors, wherein the one or more sensors capture BCG data for one or more subjects in relation to a substrate; 
for each subject: pre-processing the captured BCG data to obtain cardio-respiratory BCG data; 
sub-sampling the cardio-respiratory BCG data to generate the cardio-respiratory BCG data at a cardio-respiratory sampling rate conducive to cardio-respiratory signal generation; 
cardio-respiratory processing the sub-sampled cardio-respiratory BCG data to generate a cardio-respiratory parameter set; 
generating a synthetic cardio-respiratory signal from at least the cardio-respiratory parameter set and a cardio-respiratory event morphology template; and 
determining a condition of the subject based on the synthetic cardio-respiratory signal.
Independent Claim 21 recites:
pre-process the captured BCG data to obtain cardio-respiratory BCG data; 
sub-sample the cardio-respiratory BCG data to generate the cardio-respiratory BCG data at a cardio-respiratory sampling rate conducive to cardio-respiratory signal generation; 
cardio-respiratory process the sub-sampled cardio-respiratory BCG data to {YB:00971317.DOCX }-38-Atty. Doc. No. UDP-109-Bgenerate a cardio-respiratory parameter set; 
generate a synthetic cardio-respiratory signal from at least the cardio-respiratory parameter set and a cardio-respiratory event morphology template; and 
determine a condition of the subject based on the synthetic cardio-respiratory signal.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of obtaining, pre-processing, sub-sampling, processing, generating, and determining recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
Referring to paragraphs [0060]-[0061] of the specification, a classifier is used is utilized for condition determination, using cardiac and respiratory signals. The step of “determining a condition of the subject based on the synthetic cardio-respiratory signal” in independent Claim 1 is based on mathematical relationships that classify data according to stored databases to determine a condition or disease.
The claimed steps of obtaining, pre-processing, sub-sampling, processing, generating, and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for determination that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-28 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining, pre-processing, sub-sampling, processing, generating, and determining merely invoke a computer as a tool.
The data-gathering step (obtaining) and the data-output step (determining) do not add a meaningful limitation to the method as they are insignificant extra-solution activity.
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for obtaining, pre-processing, sub-sampling, processing, generating, and determining.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to determine a condition. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for obtaining, pre-processing, sub-sampling, processing, generating, and determining. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: database, processor, substrate, and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0126]-[0128]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. obtaining, pre-processing, sub-sampling, processing, generating, and determining) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and 
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (U.S. Publication No. US 2016/0051156) discloses a biomedical signal measuring apparatus utilizing a film-type substrate, an acceleration sensor, and a BCG signal measurer. Guidoboni (U.S. Publication No. 2022/0031220) discloses a model-based sensor technology for detection of cardiovascular status implementing the generation of BCG signals and examining the morphology of BCG signals. Aleksov et al (U.S. Publication No. 2020/0060558) discloses blood pressure monitoring utilizing BCG sensors by integrating the process flow for creating piezoelectric layers into a wearable/stretchable substrate. Persen et al (U.S. Publication No. 2019/0290147) discloses a health monitoring and guidance system that processes and generates signals from sensors, such as BCG sensors, to monitor parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791